DETAILED ACTION
The action is responsive to the Application filed on 12/27/2021. Claims 1-20 are pending in the case. Claims 1, 12 and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by King (US 20140129971 A1).

As to claim 1, King discloses a method comprising: 
receiving, by a content management system, a request for a content item collection, the request comprising a collection identifier of the content item collection ("In an embodiment, users of user device(s) 110 can create one or more collections of content. This content may include websites, web portals, applications including web "apps," media (e.g., images, videos, documents or other files), and the like, including combinations of these different types of content. Each collection can be represented by and stored as a page comprising the content items or elements selected for the collection. These collection page(s) can be associated with the user account (e.g., by associating an identifier of the collection page with an identifier of the user account in one or more databases)," King paragraph 0074; "In an embodiment, users may instantly publish a collection or page simply by toggling a public/private switch or other input. For instance, when the user toggles the switch to public, the page may be instantly published at an automatically generated URL, such as "spot.com/#pagename/@username". Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091, requesting the content item at a URL); 
retrieving, by the content management system, a plurality of content items associated with the content item collection based on the collection identifier, the collection identifier mapped to a plurality of content item identifiers associated with the plurality of content items (“Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091; "A user may also edit one or more attributes or properties of a content item or element in a collection. FIG. 10 illustrates an example of how one or more attributes of a content item may be viewed and/or edited. For instance, each content item may be associated with an edit icon. If the user selects the edit icon associated with the content item, the attributes associated with the item may be displayed and/or edited. These attributes may include, for example, a label or title, a URL associated with the content (e.g., the location of the content), hashtags associated with the item, and/or an option to delete the content item from the collection," King paragraph 0080; "In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page," King paragraph 0075, content added to a collection (i.e., content identifier is added to collection identifier)); 
providing for display, by the content management system, the content item collection comprising the plurality of content items, wherein the content item collection is provided for display in accordance with layout information stored by the content management system in association with the content item collection (“Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091; "In an embodiment, there is no required pattern, such that a user may position the content items in any free-form manner," King paragraph 0075; “FIG. 13 illustrates an example view of a page corresponding to a collection, according to an embodiment. As shown, the page comprises a plurality of content items, including a social networking post with an image and comments, a video, a web portal, a web app, and an image. The page acts as a visual framework which enables users to place and view multiple web views (or portals), web apps, images, videos, and/or files on the same surface. The page can be navigated utilizing user interactions with an input device, such as a mouse or touch-screen. For example, if the user device supports touch interactions through a touch-screen, the user may swipe the touch-screen to pan the display left, right, up, and/or down, and pinch or spread two fingers to zoom in and out on the display,” King paragraph 0084, content displayed according to the creating user’s specified order); 
receiving, by the content management system, a second request to add a new content item to the content item collection, the request comprising a drag-and-drop operation of the new content item onto the content item collection that is presented ("In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page," King paragraph 0075); and 
upon receiving the second request: 
associating, by the content management system, a content item identifier associated with the new content item with the collection identifier ("In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page," King paragraph 0075), and 
embedding, by the content management system, the new content item in the content item collection ("In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page," King paragraph 0075; “FIG. 13 illustrates an example view of a page corresponding to a collection, according to an embodiment. As shown, the page comprises a plurality of content items, including a social networking post with an image and comments, a video, a web portal, a web app, and an image. The page acts as a visual framework which enables users to place and view multiple web views (or portals), web apps, images, videos, and/or files on the same surface. The page can be navigated utilizing user interactions with an input device, such as a mouse or touch-screen. For example, if the user device supports touch interactions through a touch-screen, the user may swipe the touch-screen to pan the display left, right, up, and/or down, and pinch or spread two fingers to zoom in and out on the display,” King paragraph 0084).

As to claim 2, King further discloses the method of claim 1, further comprising: 
receiving, by the content management system, a further request for a second content item collection, the request comprising a second collection identifier of the second content item collection ("In an embodiment, users may instantly publish a collection or page simply by toggling a public/private switch or other input. For instance, when the user toggles the switch to public, the page may be instantly published at an automatically generated URL, such as "spot.com/#pagename/@username". Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091, if more than one collection is published then the user could navigate to the collection of their choosing by going to the appropriate URL);
retrieving, by the content management system, a second plurality of content items associated with the second content item collection based on the second collection identifier, the second collection identifier mapped to a second plurality of content item identifiers associated with the plurality of content items ("In an embodiment, users may instantly publish a collection or page simply by toggling a public/private switch or other input. For instance, when the user toggles the switch to public, the page may be instantly published at an automatically generated URL, such as "spot.com/#pagename/@username". Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091, if more than one collection is published then the user could navigate to the collection of their choosing by going to the appropriate URL); and 
providing for display, by the content management system, the second content item collection comprising the second plurality of content items, wherein the second content item collection is provided for display in accordance with second layout information stored by the content management system in association with the second content item collection, wherein the second layout information is different from the layout information ("In an embodiment, users may instantly publish a collection or page simply by toggling a public/private switch or other input. For instance, when the user toggles the switch to public, the page may be instantly published at an automatically generated URL, such as "spot.com/#pagename/@username". Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091; “FIG. 13 illustrates an example view of a page corresponding to a collection, according to an embodiment. As shown, the page comprises a plurality of content items, including a social networking post with an image and comments, a video, a web portal, a web app, and an image. The page acts as a visual framework which enables users to place and view multiple web views (or portals), web apps, images, videos, and/or files on the same surface. The page can be navigated utilizing user interactions with an input device, such as a mouse or touch-screen. For example, if the user device supports touch interactions through a touch-screen, the user may swipe the touch-screen to pan the display left, right, up, and/or down, and pinch or spread two fingers to zoom in and out on the display,” King paragraph 0084).

As to claim 3, King further discloses the method of claim 1, wherein the content item collection can be presented in a first view or in a second view, wherein the first view is different from the second view ("In an embodiment, the user interface may also comprise visual private zone and public zone panels, as illustrated in FIG. 15. Content items may be dragged and/or cut-and-pasted from the private zone panel to the public zone panel, and from the public zone panel to the private zone panel. Content items in the public zone panel are viewable to other users, whereas content items in the private zone panel are not viewable. In an embodiment, as soon as a content item is moved from the private zone panel to the public zone panel, it is immediately viewable to other users as part of the collection," King paragraph 0086, first view showing private and public zone and second view showing only public zone with public content item collection shown in the public zone of both views).

As to claim 4, King further discloses the method of claim 3, wherein the first view comprises a set of graphical elements not included in the second view ("In an embodiment, the user interface may also comprise visual private zone and public zone panels, as illustrated in FIG. 15. Content items may be dragged and/or cut-and-pasted from the private zone panel to the public zone panel, and from the public zone panel to the private zone panel. Content items in the public zone panel are viewable to other users, whereas content items in the private zone panel are not viewable. In an embodiment, as soon as a content item is moved from the private zone panel to the public zone panel, it is immediately viewable to other users as part of the collection," King paragraph 0086, private zone panel and items within it not included in the second view).

As to claim 5, King further discloses the method of claim 4, wherein the first view is a private view and wherein the second view is a public view ("In an embodiment, the user interface may also comprise visual private zone and public zone panels, as illustrated in FIG. 15. Content items may be dragged and/or cut-and-pasted from the private zone panel to the public zone panel, and from the public zone panel to the private zone panel. Content items in the public zone panel are viewable to other users, whereas content items in the private zone panel are not viewable. In an embodiment, as soon as a content item is moved from the private zone panel to the public zone panel, it is immediately viewable to other users as part of the collection," King paragraph 0086, first view showing private and public zone and second view showing only public zone).

As to claim 6, King further discloses the method of claim 4, wherein the first view comprises a graphical element enabling a user to rearrange the plurality of content items, and wherein the second view does not enable the user to rearrange the plurality of content items ("FIGS. 8A-8C illustrate a portion of a user interface for managing a collection, according to an embodiment. In this embodiment, a user may toggle between a locked/activated view and an editable/meta view for the collection. For instance, the user may touch an edit icon to switch to the editable meta view, as shown in FIG. 8A. The view will be editable, as shown in FIG. 8B, until the meta view is toggled off to the locked view. For example, as shown in FIG. 8C, an icon may be slid to return to the locked/activated view. In this case, the edit mode is activated as soon as a finger touches the icon, and stays in this mode until the user lets go of the icon or slides the soft switch into the 'Edit' position," King paragraph 0079, "FIGS. 9A-9C illustrate a portion of an editable meta view of a collection, according to an embodiment... The user may also reposition content items, for example, by touching an item and dragging it to a new position," King paragraph 0079; "Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091, user than can see private zone panel is also permitted to edit/rearrange via selection of the edit icon).

As to claim 7, King further discloses the method of claim 6, further comprising: in the first view, receiving, by the content management system, a further request to reposition the plurality of content items in the content item collection, the further request comprising a second drag-and-drop operation of at least one content item of the plurality of content items ("FIGS. 8A-8C illustrate a portion of a user interface for managing a collection, according to an embodiment. In this embodiment, a user may toggle between a locked/activated view and an editable/meta view for the collection. For instance, the user may touch an edit icon to switch to the editable meta view, as shown in FIG. 8A. The view will be editable, as shown in FIG. 8B, until the meta view is toggled off to the locked view. For example, as shown in FIG. 8C, an icon may be slid to return to the locked/activated view. In this case, the edit mode is activated as soon as a finger touches the icon, and stays in this mode until the user lets go of the icon or slides the soft switch into the 'Edit' position," King paragraph 0079, "FIGS. 9A-9C illustrate a portion of an editable meta view of a collection, according to an embodiment... The user may also reposition content items, for example, by touching an item and dragging it to a new position," King paragraph 0079; "Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091, user than can see private zone panel is also permitted to edit/rearrange via selection of the edit icon).

As to claim 8, King further discloses the method of claim 1, further comprising: 
receiving, by the content management system, a further request for a full preview of at least one content item ("Content items, such as images, videos, and documents (e.g., Portable Document Format), may be fully rendered," King paragraph 0075; King Figure 13 Play Button in video to request playback of video content); and
based on the further request, providing for display, by the content management system, the full preview of the at least one content item ("Content items, such as images, videos, and documents (e.g., Portable Document Format), may be fully rendered," King paragraph 0075; King Figure 13 Play Button in video to request playback of video content).

As to claim 9, King further discloses the method of claim 8, wherein the full preview of the at least one content item is a manipulable representation of the at least one content item, the manipulable representation configured to allow for navigation through the at least one content item ("Content items, such as images, videos, and documents (e.g., Portable Document Format), may be fully rendered," King paragraph 0075; King Figure 13 Play Button in video to start playback of video content).

As to claim 10, King further discloses the method of claim 1, further comprising: 
receiving, by the content management system, a further request for a preview of at least one content item ("In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page. In an embodiment, content items are presented in a graphical way, as opposed to a long list of links (e.g., URLs). For instance, in the case of websites, images and/or video, previews may be scraped from each of the websites and laid out in a grid pattern," King paragraph 0075, as a website is added an image is scraped from the webpage (i.e. request for a preview) to show that image as a preview (i.e., a partial preview of the page)); and 
based on the further request, providing for display, by the content management system, a partial preview of the at least one content item ("In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page. In an embodiment, content items are presented in a graphical way, as opposed to a long list of links (e.g., URLs). For instance, in the case of websites, images and/or video, previews may be scraped from each of the websites and laid out in a grid pattern," King paragraph 0075, as a website is added an image is scraped from the webpage (i.e. request for a preview) to show that image as a preview (i.e., a partial preview of the page)).

As to claim 11, King further discloses the method of claim 1, further comprising: 
receiving, by the content management system, input modifying the layout information of the content item collection, the layout information describing how each content item in the content item collection is presented ("FIGS. 9A-9C illustrate a portion of an editable meta view of a collection, according to an embodiment. The user may resize content items within the collection, for example, by using pinching and/or spreading interactions with a touch-screen interface. For example, a user may pinch two fingers together on the content item to shrink the item, and spread two fingers apart on the content item to enlarge the item. The user may also reposition content items, for example, by touching an item and dragging it to a new position," King paragraph 0079).

As to claim 12, King discloses a content management system comprising: 
one or more processors (“The system 550 can be a server or any conventional personal computer, or any other processor-enabled device that is capable of wired or wireless data communication,” King paragraph 0093); and 
a memory having programming instructions stored therein, which, when executed by the one or more processors, causes the content management system to perform operations (“System 550 preferably includes a main memory 565 and may also include a secondary memory 570. The main memory 565 provides storage of instructions and data for programs executing on the processor 560,” King paragraph 0096) comprising: 
receiving, by a content management system, a request for a content item collection, the request comprising a collection identifier of the content item collection ("In an embodiment, users of user device(s) 110 can create one or more collections of content. This content may include websites, web portals, applications including web "apps," media (e.g., images, videos, documents or other files), and the like, including combinations of these different types of content. Each collection can be represented by and stored as a page comprising the content items or elements selected for the collection. These collection page(s) can be associated with the user account (e.g., by associating an identifier of the collection page with an identifier of the user account in one or more databases)," King paragraph 0074; "In an embodiment, users may instantly publish a collection or page simply by toggling a public/private switch or other input. For instance, when the user toggles the switch to public, the page may be instantly published at an automatically generated URL, such as "spot.com/#pagename/@username". Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091, requesting the content item at a URL); 
retrieving, by the content management system, a plurality of content items associated with the content item collection based on the collection identifier, the collection identifier mapped to a plurality of content item identifiers associated with the plurality of content items (“Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091; "A user may also edit one or more attributes or properties of a content item or element in a collection. FIG. 10 illustrates an example of how one or more attributes of a content item may be viewed and/or edited. For instance, each content item may be associated with an edit icon. If the user selects the edit icon associated with the content item, the attributes associated with the item may be displayed and/or edited. These attributes may include, for example, a label or title, a URL associated with the content (e.g., the location of the content), hashtags associated with the item, and/or an option to delete the content item from the collection," King paragraph 0080; "In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page," King paragraph 0075, content added to a collection (i.e., content identifier is added to collection identifier)); 
providing for display, by the content management system, the content item collection comprising the plurality of content items, wherein the content item collection is provided for display in accordance with layout information stored by the content management system in association with the content item collection (“Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091; "In an embodiment, there is no required pattern, such that a user may position the content items in any free-form manner," King paragraph 0075; “FIG. 13 illustrates an example view of a page corresponding to a collection, according to an embodiment. As shown, the page comprises a plurality of content items, including a social networking post with an image and comments, a video, a web portal, a web app, and an image. The page acts as a visual framework which enables users to place and view multiple web views (or portals), web apps, images, videos, and/or files on the same surface. The page can be navigated utilizing user interactions with an input device, such as a mouse or touch-screen. For example, if the user device supports touch interactions through a touch-screen, the user may swipe the touch-screen to pan the display left, right, up, and/or down, and pinch or spread two fingers to zoom in and out on the display,” King paragraph 0084, content displayed according to the creating user’s specified order); 
receiving, by the content management system, a second request to add a new content item to the content item collection, the request comprising a drag-and-drop operation of the new content item onto the content item collection that is presented ("In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page," King paragraph 0075); and 
upon receiving the second request: 
associating, by the content management system, a content item identifier associated with the new content item with the collection identifier ("In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page," King paragraph 0075), and 
embedding, by the content management system, the new content item in the content item collection ("In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page," King paragraph 0075; “FIG. 13 illustrates an example view of a page corresponding to a collection, according to an embodiment. As shown, the page comprises a plurality of content items, including a social networking post with an image and comments, a video, a web portal, a web app, and an image. The page acts as a visual framework which enables users to place and view multiple web views (or portals), web apps, images, videos, and/or files on the same surface. The page can be navigated utilizing user interactions with an input device, such as a mouse or touch-screen. For example, if the user device supports touch interactions through a touch-screen, the user may swipe the touch-screen to pan the display left, right, up, and/or down, and pinch or spread two fingers to zoom in and out on the display,” King paragraph 0084).

As to claim 13, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 14, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 15, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 16, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 8 and is therefore rejected using the same rationale as above.

As to claim 19, it is substantially similar to claim 11 and is therefore rejected using the same rationale as above.

As to claim 20, King discloses a non-transitory computer readable medium comprising one or more sequences of instructions, which, when executed by one or more processors, causes a content management system to perform operations comprising: 
providing for display, by the content management system, a content item collection comprising a plurality of content items associated with a collection identifier that uniquely identifies the content item collection ("In an embodiment, users of user device(s) 110 can create one or more collections of content. This content may include websites, web portals, applications including web "apps," media (e.g., images, videos, documents or other files), and the like, including combinations of these different types of content. Each collection can be represented by and stored as a page comprising the content items or elements selected for the collection. These collection page(s) can be associated with the user account (e.g., by associating an identifier of the collection page with an identifier of the user account in one or more databases)," King paragraph 0074; "In an embodiment, users may instantly publish a collection or page simply by toggling a public/private switch or other input. For instance, when the user toggles the switch to public, the page may be instantly published at an automatically generated URL, such as "spot.com/#pagename/@username". Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091, requesting the content item at a URL), wherein the content item collection is provided for display in accordance with layout information stored by the content management system in association with the content item collection (“Users may be permitted to view a published or shared collection without registering or otherwise establishing an account with the system," King paragraph 0091; "In an embodiment, there is no required pattern, such that a user may position the content items in any free-form manner," King paragraph 0075; “FIG. 13 illustrates an example view of a page corresponding to a collection, according to an embodiment. As shown, the page comprises a plurality of content items, including a social networking post with an image and comments, a video, a web portal, a web app, and an image. The page acts as a visual framework which enables users to place and view multiple web views (or portals), web apps, images, videos, and/or files on the same surface. The page can be navigated utilizing user interactions with an input device, such as a mouse or touch-screen. For example, if the user device supports touch interactions through a touch-screen, the user may swipe the touch-screen to pan the display left, right, up, and/or down, and pinch or spread two fingers to zoom in and out on the display,” King paragraph 0084, content displayed according to the creating user’s specified order); 
receiving, by the content management system, a request to add a new content item to the content item collection, the request comprising a drag-and-drop operation of the new content item onto the content item collection that is presented ("In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page," King paragraph 0075); and 
upon receiving the request: 
associating, by the content management system, a content item identifier associated with the new content item with the collection identifier ("A user may also edit one or more attributes or properties of a content item or element in a collection. FIG. 10 illustrates an example of how one or more attributes of a content item may be viewed and/or edited. For instance, each content item may be associated with an edit icon. If the user selects the edit icon associated with the content item, the attributes associated with the item may be displayed and/or edited. These attributes may include, for example, a label or title, a URL associated with the content (e.g., the location of the content), hashtags associated with the item, and/or an option to delete the content item from the collection," King paragraph 0080; "In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page," King paragraph 0075, content added to a collection (i.e., content identifier is added to collection identifier)), and 
embedding, by the content management system, the new content item in the content item collection ("In an embodiment, websites may be added to a page for a collection via a browser application or bookmarklet, by copying-and-pasting and/or dragging-and-dropping a link to the website onto the page," King paragraph 0075; “FIG. 13 illustrates an example view of a page corresponding to a collection, according to an embodiment. As shown, the page comprises a plurality of content items, including a social networking post with an image and comments, a video, a web portal, a web app, and an image. The page acts as a visual framework which enables users to place and view multiple web views (or portals), web apps, images, videos, and/or files on the same surface. The page can be navigated utilizing user interactions with an input device, such as a mouse or touch-screen. For example, if the user device supports touch interactions through a touch-screen, the user may swipe the touch-screen to pan the display left, right, up, and/or down, and pinch or spread two fingers to zoom in and out on the display,” King paragraph 0084).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150142859 A1 to Haon et al. discloses document collections distribution and publishing where content collections can be created by a user and shared with other users; and
US 20150234844 A1 to Cardonha et al. discloses a personalized aggregator for organizing and publishing public and private content where web content is aggregated into collections and can be shared with other users and where only admin users can add, delete or rearrange content in the collection via a drag and drop action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171